DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56 (c).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
Intermediate gases referenced as 21A, 21B, 21C Pg. 8, line 26, Fig. 1 and Fig. 2 has streams labeled 211 and 210
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synthesis gas comprised of nitrogen and the liquid withdrawn from the stripping column, and a fluid derived from the stripping column is separated in a denitrogenation column wherein the fluid serves to partially condense the overhead gas from the stripping column of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Heat transfer means is used in the claims, and interpreted under 112(f); however, the specification does not provide adequate written description of what qualifies as heat and mass transfer means .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 3 recites the limitation "the purified syngas".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “a purified synthesis gas”.
Claim 8 line 5 recites the limitation "separating the cooled synthesis gas".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “separating a cooled synthesis gas”.
Claim 8 line 7 recites the limitation " at least a part of the liquid enriched in methane".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “at least a part of a liquid enriched in methane”.
Claim 8 line 14 recites the limitation " liquid to the separation column".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “liquid to a column for the separation”.
Claim 8 line 18 recites the limitation “heating the gas enriched in carbon monoxide by heat exchange”. It is unclear if “the gas enriched in carbon monoxide” is the same as “the gas enriched in carbon monoxide and depleted in methane”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “heating the gas enriched in carbon monoxide and depleted in methane by heat exchange”.
Claim 8 line 19 recites the limitation “by heat exchange with the synthesis gas from stage i)”. it is unclear if “the synthesis gas” is the same as “a purified synthesis gas”.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “by heat exchange with the purified synthesis gas from stage i)”.
Claim 9 recites the limitation "the carbon monoxide cycle liquid".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation will be interpreted as “a carbon monoxide cycle liquid from the column for the separation of carbon monoxide and methane”.
Claim 10 recites a “fluid derived from this liquid”. It is unclear if “this liquid” is the same as “the liquid withdrawn from the stripping column” or if it is any liquid from within the stripping column.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “a fluid derived from the liquid withdrawn from the stripping column”.
Claim 10 recites “the liquid of which”. It is unclear which liquid it is referring to. Is it the liquid withdrawn from the stripping column or is “which” in reference to the denitrogenation column?  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “the liquid from the denitrogenation column”.
Claim limitation “heat and mass transfer means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification does not adequately provide for heat and mass transfer means. For the purposes of examination the claim has been interpreted as not at the bottom of the column. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 recites “the gas”, it is unclear if “the gas” is the same as “the gas withdrawn from the upper part of the stripping column”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “for withdrawal of the gas withdrawn from the upper part of the stripping column”.

All remaining claims are rejected as being dependent on indefinite claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal et al. (WO 2013/178901, hereafter Pascal) in view of Paradowski et al. (FR 2578637, hereafter Paradowski) and in further view of McNeil et al. (US 6070430, hereafter McNeil).
Regarding claim 8, Pascal teaches a process for the separation of a synthesis gas comprising hydrogen, carbon monoxide and methane by cryogenic distillation (para [apparatus and method…] invention is a method for cryogenic separation for a mix of carbon monoxide, methane, hydrogen, and/or nitrogen), comprising: 
purifying the synthesis gas (Fig. 1, unit 3, para [0041] unit 3 removes water and carbon dioxide) and cooling the purified syngas to a cryogenic temperature (Fig. 1, cryogenic exchanger 9, para [0041] purified syngas is cooled in the cryogenic exchanger), 
separating the cooled synthesis gas by a first means (Fig. 1, methane wash column 17, stream 11 is a cooled stream and sent to methane wash column 17) in order to produce a liquid depleted in hydrogen (Fig. 1, stream 18, para [0042] stream 18 is liquid rich in CO and CH4), the separation carried out by the first means consisting of a stage of scrubbing in a scrubbing column (Fig. 1, methane wash column 17) with at least a part of the liquid enriched in methane (Fig. 1, stream 33, para [0041] stream 33 is enriched in methane forms stream 41 which is a washing liquid rich in methane) withdrawn from a column for the separation of carbon monoxide and methane having an overhead condenser (Fig. 1, column 27, condenser 29), the condenser being cooled by a carbon monoxide cycle (para [0044] “a carbon monoxide cycle keeps the appliance cold”), and 
introducing the liquid depleted in hydrogen into the upper part of a stripping column (Fig. 1, stream 18 is sent to the upper part of stripping column 19) which comprises a lower part, 
withdrawing a gas enriched in hydrogen at the top of the stripping column (Fig. 1, stream 21, para [0042] the gas withdrawn from the top of column 19 is enriched in hydrogen), 
withdrawing a liquid at the bottom of the stripping column (Fig. 1, stream 23, para [0043] bottom liquid 23 of column 19) and sending the withdrawn liquid to the separation column (Fig. 1, second column 27, stream 23 goes through heat exchanger 9, expanded in valve 25 and enters column 27), withdrawing a gas enriched in carbon monoxide and depleted in methane at the top of the separation column (Fig. 1, stream 43, para [0044], stream 43 is the carbon monoxide flow) , withdrawing a liquid depleted in carbon monoxide and enriched in methane at the bottom of the separation column (Fig. 1, stream 33, para [0047] stream 33 is enriched in methane and would be depleted in carbon monoxide as stream 43 leaving column 27 is the carbon monoxide flow) and heating the gas enriched in carbon monoxide by heat exchange with the synthesis gas from stage i) in order to form a product (Fig. 1, stream 45, is heated in exchanger 9, para [0044] stream 43 is the carbon monoxide flow which is then heated in heat exchanger 9 to form stream 45)
Pascal does not teach wherein a gas withdrawn in the upper part of the stripping column is at least partially condensed and returned at least in part to the upper part of the stripping column, wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger.
However, Paradowski teaches wherein a gas is withdrawn in the upper part of a column (Fig.1, column 101, stream 133 is withdrawn from the column) is at least partially condensed and returned at least in part to the upper part of the column (Fig.1 stream 133 is condensed at stream 138 and returned as 120), wherein the gas withdrawn in the upper part of the column is at least partially condensed in a heat exchanger (Fig. 3, stream 138 is condensed and returns as 120 by heat exchange system 103).
Therefore, in view of Paradowski, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stripper overhead stream 21 of Pascal wherein a gas is withdrawn in the upper part of a column and is at least partially condensed and returned at least in part to the upper part of the column, wherein the gas withdrawn in the upper column is at least partially condensed in a heat exchanger in order to cool and condense the vapors of the stripping column as reflux so that the efficacy of the column is increased (stream 120 is a distillate reflux line).
Pascal as modified above does not teach wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger which also serves to cool at least one gas withdrawn from the scrubbing column, the heat exchanger also serving to heat a refrigerant.
However, McNeil teaches where multiple columns (Fig. 1, column v204, column v205) use a single heat exchanger (Fig. 1, heat exchanger H204) to cool vapor streams for refluxing their respective columns (Fig. 1, vapor stream 33 enters heat exchanger H204 and returns as reflux stream 32, and vapor stream 43 enters heat exchanger H204 and returns as reflux stream 44) the heat exchanger also serving to heat a refrigerant (Fig. 1, stream 34 serves as the refrigerant for heat exchanger H204) while keeping the reflux streams and the refrigerant streams within the cold box/cryogenic side of the process.
Therefore, in view of McNeil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to when providing a reflux stream into the stripper of Pascal as modified above to have the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger which also serves to cool at least one gas withdrawn from the scrubbing column, the heat exchanger also serving to heat a refrigerant, since the combination of familiar elements (use of a common heat exchanger to cool multiple vapor streams to be used as reflux, keeping the process within the cold box/cryogenic side) is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) (See Annotated Modified Fig. 1, stream 21 is modified to reflux and gas withdrawn in upper part of stripping column is sent to side heat exchanger of column 17, since sending it to side heat exchanger of column 17 condenses the streams for reflux without removing from cryogenic side, the side heat exchanger of 17 cooling vapors from column 17, and heating of refrigerant stream 81).


    PNG
    media_image1.png
    656
    782
    media_image1.png
    Greyscale

Annotated Modified Figure 1

Regarding claim 9, Pascal as modified above teaches in which the gas withdrawn in the upper part of the stripping column condenses against at least a part of the carbon monoxide cycle liquid (as modified, the gas withdrawn in the upper part of the stripping column exchanges heat through the heat exchanger in Annotated Modified Fig. 1, para [0043] –[0045], the heat exchanger refrigerant is stream 77 liquid from the head condenser which is a part of the carbon monoxide cycle liquid).
Regarding claim 10, Pascal as modified above does not teach wherein the synthesis gas comprises nitrogen and the liquid withdrawn from a column or a fluid derived from this liquid (Fig. 7, fluid stream 635 is derived from liquid in column 27) is separated in a denitrogenation column (Fig. 7, the fluid stream 635 is , the liquid of which serves to at least partially condense the overhead gas from the column
However, a different embodiment of Pascal seen in Fig. 7 teaches wherein the synthesis gas comprises nitrogen and the liquid withdrawn from a column, or a fluid derived from this liquid (Fig. 7, fluid is derived from liquid in column 27 and is sent to denitrogenation column 603 via fluid stream 635), the liquid of which serves to at least partially condense the overhead gas from the column (Fig. 7, para [a carbon monoxide cycle keeps the appliance cold], liquid from the  denitrogenation column 603 gets vaporized via condenser 615 and compressed in compressor 51, a fraction of stream 53 is cooled to stream 57, a fraction of stream 57 becomes stream 71, and enters condenser 619 where it is vaporized to form fluid 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a fluid derived from a column that is separated in a denitrogenation column and a liquid from the denitrogenation column serving to partially condense the overhead gas from the column as Pascal teaches both embodiments.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art and since it is known that nitrogen is an unwanted component of syngas, the use of denitrogenation column would be an obvious method for the predictable results of nitrogen removal from syngas (MPEP 2143.A.).
Regarding claim 11, Pascal as modified above teaches wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed by heat exchange with a liquid enriched in carbon monoxide withdrawn from the separation column which heats up (as modified, the gas withdrawn in the upper part of the stripping column exchanges heat through the heat exchanger of Annotated Modified Fig. 1, the refrigerant in stream 81 is carbon monoxide from phase separator 79).
Regarding claim 12, Pascal as modified above teaches wherein the liquid enriched in carbon monoxide is withdrawn from a distillation section of the separation column or from a capacity forming the top of the separation column (Fig. 1, stream 77 is liquid enriched in carbon monoxide and withdrawn from a capacity forming the top of the separation column [head condenser 29]).
Regarding claim 13, Pascal as modified above teaches wherein the gas withdrawn from the upper part of the stripping column is an overhead gas from the stripping column withdrawn at a level above any heat and mass transfer means of the stripping column (the gas withdrawn from the upper part of the stripping column is modified Stream 21, modified stream 21 is withdrawn from the top of the column above any heat and mass transfer means).





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pascal in view of Paradowski and in further view of McNeil et al. (US 6070430, hereafter McNeil) as applied to claim 8 above, in further in view of Francois (EP 1245533) and in further view of Dumont et al. (US 20050232854, hereafter Dumont).
Regarding claim 14, Pascal in view of Paradowski in further view of McNeil is silent on wherein the gas withdrawn from the upper part of the stripping column is withdrawn at least one theoretical plate below the top of the stripping column. 
However, Francois teaches wherein the gas withdrawn from the upper part of the stripping column is withdrawn at least one theoretical plate below the top of the stripping column (Para [0022] “Preferably the second hydrogen rich gas is withdrawn between 10 and 20 theoretical trays below the top of the column. However the second hydrogen rich gas may be withdrawn at any intermediate point of the column”).
Therefore it would have been obvious, in view of Francois, to modify Pascal in view of Paradowski in further view of McNeil, to wherein the gas withdrawn from the upper part of the stripping column is withdrawn at least one theoretical plate below the top of the stripping column as applicant has provided no criticality for the limitation (indicating simply that it is simply one theoretical plate below) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​ 
Pascal in view of Paradowski in further view of McNeil as modified above is silent on wherein a part of the liquid enriched in methane withdrawn from the separation column being sent to a level of the stripping column above the level for the withdrawal of the gas.
However, Dumont teaches wherein a part of the liquid enriched in methane withdrawn from a column (Fig. 2, liquid methane stream 27 is withdrawn from column K3) being sent to a level of the column above the level for the withdrawal of the gas (Fig. 2, stream 7 is a hydrogen gas stream, liquid methane stream is sent to a level above the withdrawal of stream 7).  In this regard, sending liquid methane withdrawn from a column being sent to a level of the column above the level for withdrawal of hydrogen gas is known in the art.
It would, therefore have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pascal in view of Paradowski in further view of McNeil as modified above wherein a part of the liquid enriched in methane withdrawn from the separation column being sent to a level of the stripping column above the level for the withdrawal of the gas, since, as taught by Dumont, such provision was suitable and known in the art (see at least KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763